Citation Nr: 0104726	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-17 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an increased evaluation for right radial 
nerve deficit, currently evaluated as 20 percent disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella


INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the November 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Fargo, North Dakota (RO).  The issue of entitlement to TDIU 
will be addressed in the Remand appended to this decision.

The Board observes that the issue of entitlement to an 
increased evaluation for atrophy, right deltoid muscle, 
Muscle Group II, with right circumflex nerve injury and 
degenerative joint disease of the right shoulder, was 
prepared for appellate review.  However, at the veteran's 
personal hearing before the RO in March 1999, the veteran 
stated that he wished to withdraw the issue from appeal.  A 
substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204(b) (2000).  The Board accepts the 
transcript of the RO hearing as a written request for 
withdrawal and will proceed with appellate consideration of 
only the issues identified on the title page.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of this appeal has been obtained.

2.  The veteran's right radial nerve deficit is manifested by 
slight limitation of motion, pain, and minor impairment of 
function.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
right radial nerve deficit have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1-
4.14, 4.124a, Diagnostic Code 8514 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran believes that his right radial nerve deficit is 
more disabling than currently evaluated.  As to the veteran's 
claim for an increased rating, the Board finds that all 
relevant facts have been properly developed, and that all 
evidence necessary for an equitable resolution of the issue 
on appeal has been obtained.  Specifically, the RO provided 
the veteran with a timely and comprehensive VA examination 
and afforded him a personal hearing.  Therefore, the VA has 
fulfilled its duty to assist the veteran in developing facts 
that are pertinent to his claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000); (to be codified at 38 U.S.C.A. 
§ 5103A).

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The record shows that the RO initially granted service 
connection for right radial nerve deficit in an October 1990 
rating decision and assigned a 20 percent evaluation 
effective from April 1990.  Subsequent rating decisions have 
confirmed and continued this evaluation.

In relation to the present appeal, a VA examination was 
performed in June 1998.  The veteran reported that he was 
unable to use his right arm for any work and that he could 
lift no more than 5 pounds.  Physical examination found no 
right hand atrophy, and no right elbow or right wrist 
tenderness, edema, or deformity.  Range of motion of the 
right elbow was measured as 135 degrees of active flexion, 
140 degrees of passive flexion, and 135 degrees post-
exercise.  Extension was normal.  Range of motion of the 
right wrist was measured as 70 degrees of active palmar 
flexion, 80 degrees of passive palmar flexion, and 70 degrees 
post-exercise.  Dorsiflexion was to 55 degrees active, and to 
60 degrees passive and post-exercise.  Ulnar and radial 
deviation were normal on all movements.  Sharp versus dull 
sensation was intact to all fingertips of the right hand.  
There was no evidence of pain, fatigability, or 
incoordination with range of motion.  Grip strength was 1/5 
on the right compared to 2/5 on the left.

In statements submitted to the RO, the veteran reported that 
he was always in pain and that his right arm and hand became 
numb after driving long distances.  The veteran appeared at a 
personal hearing before the RO in March 1999.  He testified 
that he was right-handed.  He complained that the VA examiner 
forced him to perform exercises that caused pain and that the 
examiner did not take into account the amount of pain.  He 
had shooting pain of the right hand and it hurt when he 
performed any lifting.  He had problems grasping small items 
and the hand became numb and painful with overuse.  He could 
make a grip and spread out his fingers.

The veteran's right radial nerve deficit has been assigned a 
20 percent schedular evaluation pursuant to 38 C.F.R. 
§ 4.124a, Diagnostic Code 8514 (2000).  Under this Diagnostic 
Code, a 20 percent disability evaluation is warranted for 
mild incomplete paralysis of the radial nerve of the major 
upper extremity.  A 30 percent evaluation requires moderate 
incomplete paralysis, and a 50 percent evaluation requires 
severe incomplete paralysis.  A 20 percent disability 
evaluation is warranted for mild incomplete paralysis of the 
radial nerve of the minor upper extremity.  A 20 percent 
evaluation is also warranted for moderate incomplete 
paralysis and a 40 percent evaluation requires severe 
incomplete paralysis.

Based upon the above evidence, including the findings of the 
recent VA examination, the Board concludes that a 
preponderance of the evidence is against the assignment of 
the next higher evaluation for the veteran's right radial 
nerve deficit.  The Board acknowledges that the veteran has 
pain with use of the right hand, as well as some numbness and 
functional limitation.  However, the VA examination found no 
atrophy, tenderness, edema, or deformity, and documented only 
a slight limitation of movement.  The examiner also noted no 
evidence of pain, fatigability, or incoordination with range 
of motion of the wrist or elbow.

The Board has noted that there is some inconsistency in the 
record as to whether the veteran's right upper extremity is 
his minor or major upper extremity.  However, in this 
instance, this discrepancy is not important, as the evidence 
does not show that his incomplete paralysis is either 
moderate or severe in nature.  Rather, a mild impairment of 
either the minor or the major upper extremity, which is 
currently shown, justifies no more than a 20 percent 
disability evaluation.  Accordingly, the Board finds that the 
veteran's right radial nerve deficit can be characterized as 
no more than mild incomplete paralysis, and that the 
veteran's pain and functional limitation are adequately 
compensated by the current evaluation.  As a consequence, the 
benefit sought on appeal must be denied.


ORDER

An evaluation in excess of 20 percent for right radial nerve 
deficit is denied.


REMAND

The veteran contends that his service-connected disabilities 
render him unemployable, and that therefore, a grant of TDIU 
is warranted.  The law provides that a total disability 
rating may be assigned where the schedular rating is less 
than total and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2000).

In this case, the record shows that the veteran is currently 
service-connected for atrophy, right deltoid muscle, Muscle 
Group II, evaluated as 50 percent disabling, and right radial 
nerve deficit, evaluated as 20 percent disabling, with a 
combined schedular evaluation of 60 percent.  Disabilities of 
one upper extremity, disabilities resulting from a common 
etiology, and disabilities affecting a single body system 
will be considered as one disability for the purpose of 
establishing a single disability ratable at 60 percent.  See 
38 C.F.R. § 4.16(a) (2000).  Accordingly, the veteran meets 
the minimum percentage requirements for TDIU under 38 C.F.R. 
§ 4.16(a) (2000).

In the veteran's written application for TDIU benefits 
submitted in July 1998, the veteran reported that he had last 
worked full-time in 1989.  In an additional statement, he 
claimed that he had applied for more than 700 jobs since 
1990.  The veteran also submitted a copy of a statement from 
Paul Jondahl, M.D., apparently dated May 1992, that stated 
that the veteran could not return to a physical labor job due 
to his shoulder.

At his personal hearing before the RO in March 1999, the 
veteran testified that his last gainful job was in May 1990 
as a bartender.  He believed that he was unemployable due to 
medication, his right arm, and gastrointestinal problems.  He 
reported that he was 49 years old, had completed high school, 
and had completed two years of college studying agriculture.  
He had prior experience farming, working at a hotel, driving 
a truck, and performing numerous part-time jobs.  He had 
given up applying for jobs.

The Board observes that the veteran has reported the 
existence of several nonservice-connected disabilities 
including gastrointestinal problems, headaches, back pain, 
irritable bowel syndrome, vision problems, dizziness, 
nervousness, and sinusitis.  He also reported that his 
spleen, gallbladder, and appendix had been removed and that 
he had problems with his liver.

In a claim for TDIU, marginal employment shall not be 
considered substantially gainful employment.  38 C.F.R. 
§ 4.16(a) (2000).  The Board may not reject the claim without 
producing evidence, as distinguished from mere conjecture, 
that the veteran's disability does not prevent him from 
performing work that would produce sufficient income to be 
other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
In Friscia, the United States Court of Appeals for Veterans 
Claims (Court) specifically stated that VA has a duty to 
supplement the record by obtaining an examination which 
includes an opinion on what effect the veteran's service-
connected disabilities have on his ability to work.  Friscia, 
at 297, citing 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§§ 3.103(a), 3.326, 3.327, 4.16(a) (2000); Beaty, 6 Vet. App. 
at 538; and Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The Board observes that the most recent VA examination of 
record contains no opinion as to the veteran's employability.  
The Board is of the opinion that VA should reexamine the 
veteran, as specified in greater detail below, and that the 
examination should include a pertinent opinion bearing on the 
veteran's claim for TDIU.  Furthermore, VA must determine if 
there are circumstances, apart from nonservice-connected 
conditions and advancing age, that would justify a total 
disability rating based on unemployability by placing this 
particular veteran in a different position than other 
veterans with the same combined disability evaluation.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In light of 
the above, the Board finds it is appropriate to remand the 
veteran's claim for further evidentiary development.

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be afforded a VA 
general medical examination (and 
additional special examinations, if 
indicated) in order to thoroughly 
evaluate his service-connected disorders, 
described above.  The claims folder and a 
copy of this remand must be made 
available to and be thoroughly reviewed 
by the examiner(s) prior to the 
examination(s).

2.  The veteran's service-connected 
disorders should be evaluated for the 
specific purpose of assessing the 
relative degree of industrial impairment, 
in light of the veteran's recorded 
medical, educational, and vocational 
history.  The examiner(s) must express an 
opinion as to the degree of interference 
with ordinary activities, including the 
ability to obtain and maintain gainful 
employment, caused solely by the 
veteran's service-connected disorders, as 
distinguished from his nonservice-
connected disorders, without regard to 
the age of the veteran.  The examiner(s) 
must provide a complete rationale for all 
conclusions and opinions.

3.  The RO should then review the 
examination report(s) to ensure that all 
action requested by the Board has been 
accomplished.  If not, the report(s) 
should be returned to the examiner(s) for 
completion, as the Court has determined 
that a remand by the Board confers upon a 
claimant, as a matter of law, the right 
to compliance with remand orders.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).

4.  Then, the RO should readjudicate the 
issue on appeal.  If the determination of 
this claim remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given the 
appropriate opportunity to respond before 
the case is returned to the Board.

The purpose of his REMAND is to accomplish additional 
development and adjudication, and the Board intimates no 
opinion, either factual or legal, as to the ultimate outcome 
of this case.  The veteran is free to submit any additional 
evidence and argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).




		
	L. M. BARNARD
Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


 

